DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 21-27, 29-40 (Instant Application 17/228,239) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No. U.S. Patent No. 10,979,961. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the above U.S. Patent discloses obvious versions of the instant claims as shown below.
Instant Application 17/228,239
U.S. Patent No. U.S. Patent No. 10,979
27. An apparatus, comprising: a first wireless device having a transceiver and a processor operatively coupled to the transceiver, the transceiver configured to receive a data packet, the processor configured to determine whether to repeat the data packet based at least in part on whether the first wireless device is associated with a source of the data packet and at least in part in response to a calculation that uses a random number generated by the first wireless device, the transceiver configured to repeat the data packet in response to a determination to repeat the data packet during operation of the first wireless device, the transceiver configured to not repeat the data packet in response to a determination to not repeat the data packet during operation of the first wireless device.

Obvious: the repeater can be treated as the source  of data packets. A processor and transceiver are implicitly disclosed by the system claim by virtue or transmitting and calculation.
1. A system, comprising: a network repeater configured to repeat data packets, the network repeater having a first transmission power level associated with a first propagation distance; and a plurality of wireless devices operatively coupled to the network repeater, each wireless device from the plurality of wireless devices being operatively coupled to the remaining wireless devices of the plurality of wireless devices and associated with a light source from a plurality of light sources, each wireless device of the plurality of wireless devices configured to individually determine whether to operate as a local repeater in response to a calculation based at least in part on a random number such that at least one wireless device of the plurality of wireless devices operates as a local repeater and at least one remaining wireless device of the plurality of wireless devices operates as an end device and not a local repeater, the local repeater configured to repeat data packets at a second transmission power level associated with a second propagation distance, the second transmission power level being less than the first transmission power level, the second propagation distance being less than the first propagation distance.



29. The apparatus of claim 27, wherein the calculation is based in part on a number of a plurality of wireless devices associated with the first wireless device.

See, claim 1
30. The apparatus of claim 29, wherein the calculation is a calculation of (the random number) modulo ((a number of wireless devices of the plurality of wireless devices associated with the first wireless device+2)/4).

6. The system of claim 1, wherein the calculation is based in part on a number of wireless devices of the plurality of wireless devices associated with each wireless device.
7. The apparatus of claim 6, wherein the calculation is a calculation of (the random number) modulo ((the number of wireless devices of the plurality of wireless devices associated with each wireless device+2)/4).

31. The apparatus of claim 27, wherein the first wireless device is co-located with a light source.

See, claim 1
32. The apparatus of claim 31, wherein, in response to the transceiver being configured to not repeat the data packet, the processor is configured to change a characteristic of the light source.

4. The system of claim 1, wherein the at least one remaining wireless device during operation as an end device is configured to change a characteristic of the light source with which the at least one remaining wireless device is associated based on a data packet sent by the local repeater.

33. The apparatus of claim 27, wherein the first wireless device is configured to determine whether to repeat the data packet independently from any other wireless device operatively coupled to the source of the data packet.

2. The system of claim 1, wherein the at least one wireless device of the plurality of wireless devices is configured to determine independent from each remaining wireless device whether to operate as a local repeater.
3. The system of claim 1, wherein the at least one wireless device of the plurality of wireless devices is configured to determine independent of any other device whether to operate as a local repeater.












	The closest prior Arts:
	Meredith et al (US 2015/0065160 A1) discloses a method (fig. 1 to fig. 10, fig. 2, radio repeater wireless communication apparatus/system 200, section 0023), comprising: receiving (see, receiving of signals by the repeater and the signals are related to data packet, section 0043-044, 0081), at a first wireless device (noted: the repeating device, fig. 2, the repeater system comprise base station 202 which comprises RF antenna for transmitting signals to mobile devices, section 0023-0024)) of a plurality of wireless devices (fig. 2, the repeater system comprise base station 202 which comprises RF antenna for transmitting signals to mobile devices, section 0023-0024,  fi. 1, fig. 8, set of base station devices 104, 106, 108 of the repeater system, section 0027-0028), a data packet including an indication of a source of the data packet (see, from the received signals, the transmitter ID can be determined, section 0033-0034, noted: the  signals are configured as packetized, section 0081, 0070-0071); in response to the first wireless device being associated with the source of the data packet (see, determination that each of the base station devices belong based on the ID tags, including determining whether  the radio repeater/whether three of the four base station devices can satisfy the criterion/associate the radio repeater,  and configuring as a repeater, section 0044), determining whether the first wireless device is a local repeater (see, determination that each of the base station devices belong based on the ID tags, including determining whether  the radio repeater/whether three of the four base station devices can satisfy the criterion/associate the radio repeater,  and configuring as a repeater, section 0044) based (step 802-808, determination of a number of base station devices from the set of devices that satisfy a criterion, including disabling a repeater based on the criterion being satisfied, section 0044, 0046-0048, hence, the number of base station devices  is three to four and 4); in response to the first wireless device being determined to be a local repeater (section 0044-discloses the repeater determines whether to configure as a repeater or not based on the ID tags of the received signals, hence operating as a repeater means relaying signals/packets), causing the first wireless device to configure as a local repeater such that the first wireless device sends the data packet to at least one remaining wireless device of the plurality of wireless devices (section 0044-discloses the repeater determines whether to configure as a repeater or not based on the ID tags of the received signals, hence operating as a repeater means relaying signals/packets); and in response to the first wireless device being determined to not be a local repeater (section 0044-discloses the repeater determines whether to configure as a repeater or not based on the ID tags of the received signals, hence operating as a repeater means relaying signals/packets), the first wireless device does not repeat the data packet (section 0044-discloses the repeater determines whether to configure as a repeater or not based on the ID tags of the received signals, hence operating as a repeater means relaying signals/packets).

	Kim et al (US 2012/0098446 A1) discloses “ lighting system 1 that comprises lighting apparatuses 41 to N/lighting sources and lighting controller 20, section 0025-0026, 0044-0045) wherein the first wireless device (Kim, 0038, 0067-wireless connection with lighting controller which may be embedded within a terminal) is a wireless controller (see, the connection controller /first connection controller/module of the lighting sources, section 0057, 0060, 0077) and (0086-0087-see, received data packets, and process received data packet, section 0078,  0042, 0045, 0038, 0067-wireless connection with lighting controller which may be embedded  within a terminal).
		
	KIM ‘446 discloses a processor that  is configured to change a characteristic of the light source based on the data packet (Kim, see, changing the light output based on a requested dimming value/changing the intensity of the lighting apparatuses, section 0027, 0131, 0108-0109).





4.	Claims 21-40 (claims 24-25) would be allowed if a  Terminal Disclaimer is filed to overcome this Double Patenting Rejection set forth, in this Office Action.
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Kerofsky et al (US 2006/0262111 A1) discloses selection of light source power levels for each frame of video sequence (section 0052, 0202-0210).

	Wong et al (US 2014/0119272 A1) discloses determination of a number of wireless communication devices that may potentially serve as relays (section 0050).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473